Citation Nr: 9928901	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-09 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) with hypertension secondary to service-connected post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from September 1948 to 
September 1953.  For combat service during the Korean 
Conflict, he was awarded the Purple Heart Medal and the 
Korean Service Medal with three Bronze Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for any heart abnormality on a direct basis, a 
presumptive basis, and secondary to service-connected PTSD.

While this case was pending consideration at the Board, the 
veteran, through his representative, submitted additional 
medical evidence for consideration, including an April 1999 
private orthopedic evaluation and a private MRI study of the 
left ankle of the same date.  However, this evidence is 
neither relevant nor "pertinent" to the veteran's current 
claim for service connection for a heart disorder so it is 
not necessary that this evidence be returned to the RO for 
initial consideration in accordance with 38 C.F.R. 
§ 20.1304(c) (1998).  It also appears that there may be 
pending claims for increased evaluation which are not 
developed or perfected for appeal and any such claims are 
referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  CAD and hypertension first became manifest at least 20 
years after the veteran was separated from service.

3.  No clinical or other competent evidence on file tends to 
show that CAD and/or hypertension are the result of or are 
attributable to the veteran's PTSD.


CONCLUSION OF LAW

The claim for service connection for CAD and hypertension 
secondary to service-connected PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In the case of any veteran who engaged in combat with the 
enemy in the active service of the United States during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service and to that extent, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

A person who submits a claim for VA disability compensation 
benefits shall have the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals for 
Veterans Claims (Court) has provided that a well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 C.F.R. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA Benefits System requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

The Court has established what may be referred to as a three-
pronged test in analyzing well-grounded claims.  In Caluza v. 
Brown, 7 Vet. App. 498 (1995), the Court held that for a 
veteran's claim for service connection to be well grounded, 
there must be competent evidence of:  (1)  Current disability 
in the form of a medical diagnosis; (2) incurrence or 
aggravation of the disease or injury in service in the form 
of lay or medical evidence; and (3) a nexus between inservice 
injury or disease and current disability in the form of 
medical evidence.  Finally, a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Facts:  There is no clinical evidence in the service medical 
records or in any clinical evidence from one year after 
service separation which demonstrates the onset of any heart 
disease, including CAD and hypertension.  Based upon claims 
filed shortly after service, the initial and original rating 
action of December 1953 granted service connection for 
residuals of a gunshot wound to the left leg with a 
10 percent evaluation, residuals of a gunshot wound of the 
left foot with a 10 percent evaluation, and residuals of a 
gunshot wound of the left shoulder with a noncompensable 
evaluation.  These service-connected evaluations remained in 
effect for many years until the veteran sought an increase in 
compensation in early 1989.  

A statement from a private physician (RAH) in April 1988 
reflects that the veteran was his patient and that he then 
had ischemic heart disease, angina with increasing symptoms, 
diabetes mellitus, and high blood lipids including 
cholesterol.  He was being evaluated by the cardiology 
division.  Historically, other medical evidence on file seems 
to indicate that the onset of CAD and hypertension was some 
time in the mid-1970's, at least 20 years after the veteran 
was separated from service.  

In December 1990, another private physician (VC) wrote that 
he had been treating the veteran for the past six months.  He 
stated that the veteran had several significant medical 
problems including CAD and that he had had two coronary 
artery bypass operations.  Despite medication, he continued 
to have occasional chest pain.  He also had severe 
diverticulosis and had had two diverticular abscesses, one of 
which required a hospitalization in July and August 1990.  He 
was also an insulin-dependent diabetic under good control.

In an October 1990 rating action, the RO granted service 
connection for PTSD.  The veteran had received several wounds 
from combat during the Korean Conflict and had been awarded 
the Purple Heart Medal.  After service, he had done fairly 
well but with the deterioration of his health and increasing 
age, the veteran had become more anxious and depressed.  
Multiple PTSD symptoms were reported and a diagnosis of that 
disorder was confirmed.  A 10 percent evaluation reflective 
of mild overall impairment was made effective from January 
1990 although it was initially noted that the veteran had 
additional symptoms which were not clearly attributable to 
PTSD.  However, the veteran appealed that evaluation and, by 
rating decision issued in September 1991, the evaluation of 
service-connected PTSD was increased to 30 percent effective 
from January 1990.  The evidence considered in granting this 
increase did not include any evidence regarding a causal 
relationship between service-connected PTSD and any heart 
disorder.

In December 1994, over 40 years after the veteran was 
separated from service and approximately 20 years after the 
veteran first manifested heart disease, he submitted a claim 
for service connection for heart disease secondary to PTSD .  
In this claim, the veteran wrote that he was quoting from an 
American Medical Association, Family Medical Guide that 
"research has shown that an (sic) stresses accumulate, and 
(sic) individual becomes increasingly susceptible to physical 
illness.  It does cause attacks of angina and other 
disturbance of the heart function, hypertension, coronary 
artery disease" (quotes not in original).  No actual copy of 
a purported medical journal entry was submitted nor was any 
reference made to the formal citation or actual year of the 
particular AMA family medical guide to which he referred.  

Attached to this claim, the veteran submitted a statement 
from a private physician (LJO) dated in October 1994.  This 
physician said that he was writing to summarize the veteran's 
current medical conditions.  The veteran had a history of 
long-term diabetes mellitus complicated by significant 
diabetic neuropathy, hypertension, CAD, and the veteran was 
status post two-vessel coronary artery bypass grafting in 
1982 with subsequent three-vessel coronary artery bypass in 
1988.  He also had significant arthritis problems in the 
knees and shoulders with rotator cuff damage and impingement 
syndrome of the left shoulder.  Regarding CAD, he indicated 
that the veteran remained relatively stable throughout the 
period of time that he had been involved with him.  However, 
recently he had noticed some symptoms of occasional left-
sided chest pain which was exertional.  "This is not 
associated with any other activity" and was quickly relieved 
with sublingual nitroglycerin.  

In May 1995, the veteran was hospitalized for several days at 
a private hospital.  He was admitted for chest pain and to 
rule out possible myocardial infarction.  He had had a 
tightness of the chest lasting approximately five minutes at 
rest and radiating to his back accompanied by dyspnea and 
shortness of breath but without nausea, vomiting or 
diaphoresis.  Past medical history was significant for 
diabetes mellitus, hypertension, CAD with bypass graft, 
diverticula with resection in approximately 1990, kidney 
stones, pancreatitis, cholecystitis, and episodes of 
congestive heart failure.  Cardiac studies were performed 
which ruled out myocardial infarction.  A thallium stress 
test revealed no ischemia.  It  was reported that the veteran 
had "cardiac risk factors" including tobacco, diabetes, 
hypertension, high cholesterol, and CAD.  Physical 
examination revealed that the abdomen was very obese.  The 
discharge diagnoses were CAD, past bypass graft surgery and 
history of congestive heart failure.  Several days after 
release from the hospital, the veteran was seen as an 
outpatient.  Blood pressure was 126/78, weight was stable at 
263 pounds, and pulse was in the sixties.  The following 
month in June 1995, private medical records indicate that 
physical examination was significant mostly for a weight of 
approximately 263 pounds and a pulse in the sixties.  It was 
recorded that the veteran's CAD remained very stable on his 
current medications.  During an April 1996 VA orthopedic 
examination, it was recorded that the veteran no longer 
smoked tobacco but that he had a "30/60 pack per year history 
of smoking."

During the pendency of this appeal, attempts were made to 
obtain records of the veteran's treatment with a private 
physician (JCH) but it was indicated that this doctor had 
died in May 1995 and that his records had since been 
destroyed and were not available.  


Analysis:  There is certainly no evidence nor is there any 
argument that the veteran manifested any form of heart 
disease including CAD or hypertension at any time during or 
within one year after the veteran was separated from service.  
Accordingly, service connection for CAD and/or hypertension 
on a direct or presumptive basis is not warranted.  

The veteran has clearly claimed that CAD and hypertension are 
secondary to, that is caused by, his service-connected PTSD.  
Evidence supporting such a finding must be clinical in nature 
since such a finding would require an opinion by a someone 
with medical expertise.  Accordingly, the veteran, as a 
layman, is not competent to offer such a medical opinion 
because he lacks the requisite medical expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 493 (1992).

No direct clinical evidence supporting the veteran's 
contention has been submitted.  In his December 1994 claim 
for service connection for CAD and hypertension, the veteran 
said that he would quote from an AMA Family Medical Guide.  
It is unclear on its face whether the statement submitted by 
the veteran and attributed to an AMA Family Medical Guide is 
accurately restated.  No actual copy of the text from an AMA 
Family Medical Guide was submitted nor was any citation to 
the publication provided.  

The Board notes that in certain circumstances where the 
medical treatise evidence discusses relationships between 
conditions with a "degree of certainty," a claimant may use a 
medical treatise to meet the requirement for a medical nexus.  
See Wallin v. West, 11 Vet. App. 509 (1998).  On the other 
hand, if the medical treatise discusses the relationships in 
more generic terms, the treatise is insufficient to meet the 
requirement for a medical nexus.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  

The Board holds that the treatise evidence does not provide 
the requisite nexus evidence.  See Wallin, supra, (holding 
that treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim", but, 
"standing alone", must discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion" (citing Sacks, 11 Vet. App. at 317)); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition), appeal dismissed for lack of 
jurisdiction, 132 F.3d 50 (Fed. Cir. 1997) (table); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive to make the claim well grounded").

The bare citation of two sentences from purported medical 
literature is simply insufficient to establish a clear 
clinical causal connection between the veteran's service-
connected PTSD and his CAD and/or hypertension.  This is 
especially so in light of the fact that the veteran's 
extensive claims folder, containing numerous medical records 
of treatment, hospitalization and examination of the 
veteran's PTSD and heart disease fails to contain any actual 
direct clinical evidence linking the veteran's psychiatric 
disorder to his heart disease.  While an AMA Family Medical 
Guide may in fact state that stress might affect heart 
function, this certainly does not constitute significant 
clinical evidence establishing that the veteran's PTSD 
actually caused or aggravated disability of his heart.  
Simply stated, this purported citation of two sentences from 
a Family Medical Guide is simply insufficient to establish 
even a plausible relationship between the veteran's service-
connected PTSD and his CAD or his hypertension.  Accordingly, 
the veteran's claim for service connection for CAD and 
hypertension as secondary to PTSD is not well grounded.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes however 
that a claim which is not well grounded is inherently 
implausible, and any error by the RO in adjudication of the 
claim on the merits could not be prejudicial.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).

Although where claims are not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
the facts pertinent to the claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of the evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence needed 
to support his claim for VA benefits.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO has fulfilled 
its obligation under § 5103(a) in that the statement of the 
case clearly advised him that his claim for service 
connection for heart disease on a secondary basis was denied 
because of a lack of competent clinical evidence supporting 
that claim.  Furthermore, by this decision, the Board is 
informing the veteran of the evidence that is lacking and 
which is necessary to make this claim well grounded.


ORDER

Service connection for hypertension and CAD secondary to 
service-connected PTSD is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

